IN THE UNITED STATES DISTRICT COURT
EN EL TRIBUNAL DE DISTRITO DE LOS ESTADOS UNIDOS
FOR THE NORTHERN DISTRICT OF IOWA
PARA EL DISTRITO NORTE DE IOWA

 

UNITED STATES OF AMERICA,

Estados Unidos De America,

Plaintiff, Criminal No. \A-CR-\ CE

Demandante, No. De Causa

(sm He boi

Defendant
Acusada

 

ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS
AFIRMACION DE LOS DERECHOS DE LA QUINTA Y SEXTA ENMIENDA

I, the above named defendant, hereby assert my Fifth and Sixth Amendment rights to
remain silent and to have counsel present at any and all of my interactions with the government
or its agents. I will not waive any of my constitutional rights except in the presence of counsel,
and I do not want the government or its agents to contact me seeking my waiver of any rights
unless my counsel is present.

Yo, el acusado nombrado arriba, por la presente afirmo mis derechos de la Quinta y
Sexta HEnmienda de guardar silencio y de tener abogado presente en cualquier y todas
interacciones con la fiscalia o sus agentes. No renunciaré a ningunos derechos constitucionales
sin la presencia de mi abogado, y no quiero que la fiscalia o sus agentes hablen conmigo
buscando la renuncia a cualquier derecho a menos que mi abogado esté presente.

x Bling. ALi

Defendant’s signature (Firtha del acusado)
8

 

CO (if / ana 222 Third Avenue, SH, Suite 290, Cedar Rapids, lowa 52401
Attorney’ re address wis (Nombre/direccién de abogado escrito con letra de molde)
oe

 

Attorney’ $ Si alan (Firma del abogado)

[a

Date (Fecha): | | | b of ID 6 Time (Hora):

 

Case 2:19-cr-01050-CJW-MAR Document 11 Filed 01/16/20 Page 1 of 1

 
